Mikoll, J. (dissenting).
I respectfully dissent. I would affirm. Plaintiffs brought the instant motion to effectuate the settlement made between the parties in open court, not to enforce rights accrued under subdivision 1 of section 29 of the Workers’ Compensation Law. An agreement and settlement reached in open court, with co-operation and assistance of counsel and the court itself, should not be disturbed in the absence of the most extraordinary and compelling reasons (Covert v Covert, 50 AD2d 622; Thompson Med. Co. v Benjamin Pharms., 4 AD2d 504). Special Term, therefore, properly looked to and interpreted the terms of its prior settlement order dated January 29, 1976 in favor of plaintiff Kenneth Van Hoesen in resolving the dispute over the share of counsel fees to be paid by the intervenor. The language of that order refers to the “full value of the Workmen’s Compensation claim of Kenneth Van Hoe-sen, including compensation payments and medical payments” (emphasis added). The order continues by stating that Lumbermens Mutual must pay “one-third of the said full value of the Workmen’s Compensation claim” to Van Hoesen as reimbursement for legal fees. Had the parties intended to exclude the amount represented by the waived lien of $2,540.80 from the total compensation claim, they could have done so in simple language. In the instant situation, the provisions of subdivision 1 of section 29 of the statute and cases decided thereunder should not be employed to change the terms of this agreement.